      Case: 1:18-cv-02409 Document #: 49 Filed: 12/02/19 Page 1 of 2 PageID #:180




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Pedro Orozco,                                       )
                                                    )
                      Plaintiff,                    )
                                                    )       No. 18 C 2409
                                                    )
                v.                                  )
                                                    )       Judge Charles R. Norgle, Sr.
Cook County Officer Arce,                           )
Cook County Officer Machunis,                       )
                                                    )
                      Defendants.                   )

           NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                         WITHIN THE SAME FIRM

To:     Pedro R. Orozco
        K-58570
        Lincoln - LCC
        P.O. Box 549
        Lincoln, IL 62656
        PRO SE

        PLEASE TAKE NOTICE that on December 2, 2019, Oscar Kpota, an Assistant State’s
Attorney for Cook County assigned to the Civil Rights Litigation Section, withdrew his
appearance for Defendants: Officer Arce and Officer Machunis, and Ryan Suniga, an Assistant
State’s Attorney for Cook County assigned to the Civil Rights Litigation Section, substituted his
appearance for Defendants: Officer Arce and Officer Machunis.

        DATED December 2, 2019
                                             Respectfully Submitted,

                                             KIMBERLY FOXX
                                             State’s Attorney of Cook County

                                             By:     /s/ Ryan Suniga
                                                      Ryan Suniga
                                                      Assistant State’s Attorney
                                                      Civil Rights Litigation Section
                                                      500 Richard J. Daley Center
                                                      Chicago, IL 60602
                                                      (312) 603-7930
    Case: 1:18-cv-02409 Document #: 49 Filed: 12/02/19 Page 2 of 2 PageID #:180




                              CERTIFICATE OF SERVICE

       Ryan Suniga hereby certifies that, in accordance with Fed. R. Civ. P. 5. and LR 5.5 and
the General Order on Electronic Case Filing (ECF), the Defendants’ Notice of Withdrawal and
Substitution of Counsel Within the Same Firm was served pursuant to the District Court’s ECF
system as to ECF filers.



                                           /s/ Ryan Suniga
                                           Ryan Suniga




                                              2
